DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 15 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application Nos. 16/745,530 and 16/997,156 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 and 23 are allowed.
	With respect to independent claim 1, the prior art does not disclose, in the claimed environment, an optical measurement unit comprising an illuminating portion, a stirrer, a retroreflective member and a light-detecting portion, wherein the illuminating portion is configured to enter the illumination light beam into a bioreactor along a direction intersecting a height of the vessel (i.e. through a sidewall of the bioreactor), and wherein the illumination light beam traveling inside the bioreactor does not interfere with the stirrer.  Sasaki, Switkes and Tormod are believed to be the closest prior art for the reasons expressed in the previous office action, however Applicant’s arguments and amendments filed 15 December 2021 are persuasive to overcome these references.
	The Herzog (US 20190154567) reference discloses the state of the art regarding culture-medium-monitoring systems comprising optical means for detecting when the culture medium is ready of optical interrogation (i.e. when no obstacles would interfere with the path of an illumination light beam).  Herzog, however, does not specifically relate to an illumination light beam directed along a pathway that intersects a height 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799